DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  

Optional Language
	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  
The following claims and language can be considered to be “contingent limitations” and should be revised.  
Claim 1: “upon receiving an application signal from the advertisement exposure target through the advertisement page”, there is no positively recited step of determining that the required application signal has been received.  Therefore, the limitation is optional and need not be given patentable weight.


Claim Rejections- 35 USC §112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm 
Claim 1 recites “(transmitting)… a sealed third coin to an advertisement exposure target upon receiving an application signal from the advertisement exposure target through the advertisement page”. However, the specification does not provide details on what this/these limitations comprises.  In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Thus this claim and its dependent claims are rejected for lack of support in the specification for the claim limitations.  

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 6, 12, 14, 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “transaction” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand whether “transaction” is referring to value transfer or just data.  The specification uses “transaction” as value based – e.g. “concluding a transparent and fair transaction” see page 2, paragraph 5, and informational – e.g. “first transaction 60 may include information 61 about coin transmission details and coin possession state information 62 indicating the newest information about a current coin possession state.”  Thus, these claims 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Non-statutory Subject Matter 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the  Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.
Claims 1-20 are also rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for matching and transacting on advertisement request with advertiser and advertisement agency, using encryption for payment, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but 
Dependent claim 4 introduces the additional element of “plurality of nodes”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2-3 and 5-20 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-13, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Reuther (20080109285) in view of Brown (20190130398) and Girard (20150019307).
Regarding claim 1, Reuther discloses  
a computer readable medium containing a computer program, wherein the computer program includes commands which cause a computer to execute steps, the steps comprising: 
([0112]).

receiving first information about the advertisement transaction request, 
([0012] and [0022]).

receiving advertisement selection information from an advertisement agency; 
([0012] and [0022]).

if the advertisement selection information corresponds to the first information, generating an advertisement page based on the first information; 
([0073], [0022], and [0042]-[0043]).

transmitting the advertisement page to the advertisement agency so that the advertisement page is exposed through the advertisement agency;
([0100]).

a sealed third coin to an advertisement exposure target upon receiving an application signal from the advertisement exposure target through the advertisement page; and 
([0082] and [0084]).

Reuther does not disclose
if the reward payment condition is satisfied, transmitting a first key corresponding to the sealed second coin to the advertisement agency and 
a second key corresponding to the sealed third coin to the advertisement exposure target, 
a sealed first coin from an advertiser device; and
transmitting a sealed second coin to the advertisement agency 
Brown teaches 
if the reward payment condition is satisfied, transmitting a first key corresponding to the sealed second coin to the advertisement agency and 
a second key corresponding to the sealed third coin to the advertisement exposure target, 
a sealed first coin from an advertiser device; and
transmitting a sealed second coin to the advertisement agency 
([0001]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Reuther to include 
if the reward payment condition is satisfied, transmitting a first key corresponding to the sealed second coin to the advertisement agency and 
a second key corresponding to the sealed third coin to the advertisement exposure target, 
a sealed first coin from an advertiser device; and
transmitting a sealed second coin to the advertisement agency based on the teaching of Brown.  
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Reuther also does not disclose 
second information about a reward payment condition.
Girard teaches 
second information about a reward payment condition 
([0033]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Reuther to include 
second information about a reward payment condition based on the teaching of Girard.  
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.

Regarding claim 2, Reuther discloses  
transmitting a settlement request signal to the advertiser device; and 
([0082] and [0084]).

Brown discloses  
receiving a third key corresponding to the sealed first coin from the advertiser device.  
([0001]).
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Regarding claim 3, Reuther discloses  
the transmitting a settlement request signal to the advertiser device comprises: 
if a number of the advertisement agency that received the sealed second coin and the advertisement exposure target that received the sealed third coin corresponds to a predetermined number, transmitting the settlement request signal to the advertiser device.  
([0082] and [0084]).

Regarding claim 4, Brown discloses  
the transmitting a sealed second coin to the advertisement agency and a sealed third coin to an advertisement exposure target comprises:
if the sealed second coin and the sealed third coin are transmitted, generating a first transaction; and 
transmitting the first transaction to a plurality of nodes to cause the first transaction to be recorded to a first block at each of the plurality of nodes.  
([0001] and [0002]).


Regarding claim 8, Brown discloses  
the first key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin, and
wherein the second key is for unsealing the sealed third coin to convert the sealed third coin into a usable coin.  
([0001]).
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Regarding claim 9, Brown discloses  
the transmitting a first key corresponding to the sealed second coin to the advertisement agency and a second key corresponding to the sealed third coin to the advertisement exposure target comprises: 

The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.
Girard also discloses  
if the reward payment condition is satisfied, receiving a first public key of the advertisement agency and a second public key of the advertisement exposure target; transmitting first data obtained by encrypting the first key with the first public key to the advertisement agency; and  
([0033]).
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.
Brown also discloses  
- 75 -transmitting second data obtained by encrypting the second key with the second public key to the advertisement exposure target
([0001]).


Regarding claim 10, Brown discloses  
the transmitting a settlement request signal to the advertiser device comprises: 
generating a third public key and a private key corresponding to the third public key: and 
transmitting the third public key to the advertiser device together with the settlement request signal.  
([0001]).
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Regarding claim 11, Brown discloses  
the receiving a third key corresponding to the sealed first key from the advertiser device comprises: 
receiving third data obtained by encrypting the third key with the third public key: 
decrypting the third data using the private key and extracting the third key: and 
unsealing the sealed first coin using the third key.  
([0001]).
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Regarding claim 12, Brown discloses  
the first transaction is recognized as being verified by a consensus algorithm when a first nonce value is recognized as valid in each of the plurality of nodes after any one of the plurality of nodes extracts the first nonce value satisfying a predetermined first condition  
([0001] and [0046]).


Regarding claim 13, Brown discloses  
the predetermined first condition is satisfied when a hash value of the first block is smaller than a difficulty - 76 -value of the first block, and 
wherein the hash value of the first block is generated when information stored in a header of the first block and the first nonce value are transformed through the hash algorithm.  
([0001] and [0046]).
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Regarding claim 18, Brown discloses  
the sealed first coin, the sealed second coin and the sealed third coin are coins in a frozen state, 
wherein the frozen state is a state that is not transmitted to another entity within the block chain network unit the hold command is released.  
([0001] and [0029]).
The motivation being to allow electronic cash to be transferred directly from one party to another without going through a financial institution.  See paragraph 1.

Regarding claim 19, Girard discloses  
the reward payment condition is satisfied if the advertisement exposure target accesses a website for installing a specific application through the advertisement page.  
([0033]).
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.

Regarding claim 20, Girard discloses  
the reward payment condition is satisfied if the advertisement exposure target has installed a specific game application through the advertisement page and then the advertisement exposure target has achieved a preset level in the specific game application
([0033]).
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Park (20130325573) teaches method, apparatus, and recording medium implementing mobile application marketing.
Baiz Matuk (20080212758) teaches telecommunication and advertising business model and method of utilizing same.
Wang (20090327081) teaches system to correlate online advertisement.

	
/MARK GAW/
Examiner, Art Unit 3692